DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 7-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Boland (CA 2879853 A) in view of Kraemer (US 7,228,588) and Schaeuble (DE 103 23 998 A1).
As to claims 1 and 8, Boland discloses a wiper blade device for a windshield wiper comprising a spoiler unit (8), and a spray unit (10, 11) comprising a first duct element (11) and a duct (10), wherein the hard spoiler component forms a receiving area (3) for a spring rail (4), at least partially (Fig. 2, and pages 6 and 7), wherein the first duct element extends along a main direction of extent (A vertical line extending through the first duct element) that is at least substantially parallel to a vertical direction of extent (A vertical line extending through the spoiler unit) of the spoiler unit, wherein the main direction of extent is at least substantially perpendicular to a main extension plane (A horizontal direction) of the receiving area for the spring rail, and wherein the main direction of extent is configured to be perpendicular to a motor windshield (which extends in the horizontal direction) when the wiper blade device is in use (Fig. 2).
Boland does not disclose the spoiler unit having a soft spoiler component and a hard spoiler component, wherein the hard spoiler component forms a receiving area for a spring rail.

Kraemer discloses a wiper blade comprising a spoiler unit (42) having a soft spoiler component (64) and a hard spoiler component (62), wherein the hard spoiler component forms a receiving area for a spring rail (36) (column 5, lines 45-53).
Schaeuble includes a spray unit (10, 12) having at least one second duct element (The two elements 10) which is arranged on a side (An upper side) of the receiving area remote from a first duct element (Fig. 1 and machine translation, paragraph 22).
It would have been obvious to have modified Boland the spoiler unit having a soft spoiler component and a hard spoiler component, wherein the hard spoiler component forms a receiving area for a spring rail, as taught by Kraemer, in order to provide enhanced cleaning of the windshield. The above modification provides the first duct element integrally molded to the hard spoiler component, which is a lower portion of the spoiler unit, wherein the soft spoiler component at least partially forms at least one duct of the spray unit, said at least one duct being adjacent to and opening into the first duct element (The duct is above the first duct element and the combination provides the soft spoiler component above the hard spoiler component. Based on the location of the border between the soft and hard spoiler components, the duct would be inside of the soft spoiler component and the first duct element would be inside of the hard spoiler component).
It would have been obvious to have modified Boland such that the spray unit has at least one second duct element which is arranged on a side of the receiving area remote from the first duct element, as taught by Schaeuble, in order to enhance the cleaning effectiveness of the spray unit.

As to claim 4, characterized in that the first duct element is arranged in a vertical direction of extent (A vertical line intersecting 10 or 12, 3, and 4) of the spoiler unit so as to overlap at least partially with the receiving area of the spring rail (Fig. 2 of Boland).
As to claim 5, characterized in that the first duct element is arranged so as to be at least partially offset relative to the receiving area of the spring rail (11 is not in the same location as the receiving area) in a transverse direction of extent (The horizontal or vertical direction) of the spoiler unit (Fig. 2 of Boland).
As to claim 7, characterized in that the first duct element is defined by a wall (The wall between 3 and 11) of the receiving area of the spring rail, wherein the wall at least partially defines the receiving area on a side of the wall remote from the spray nozzle element (Fig. 2 of Boland).
As to claim 8, in the claim 1 combination Schaeuble provides the spray unit having at least one second duct element which is arranged on a side of the receiving area remote from the first duct element.
As to claim 9, Boland discloses a wiper blade (2) comprising a wiper blade device as claimed in claim 1.
As to claim 10, Boland discloses a windshield wiper (2) comprising a wiper blade (9) as claimed in claim 9.
As to claim 11, wherein the first duct element is elongated along (beside) the main direction of extent (Fig. 2 of Boland).
As to claim 13, further comprising the spring rail, wherein the spring rail is disposed within the receiving area in the hard spoiler component (The above combination provides 4 within the hard spoiler component; Fig. 2 of Boland).

As to claim 15, Boland discloses a windshield wiper (2) comprising a wiper blade (9) as claimed in claim 14. 
Allowable Subject Matter
Claims 12 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 3/15/22 have been fully considered but they are not persuasive.
On pages 5-8, applicant argues that Boland does not include the first duct element extends along a main direction of extent that is at least substantially parallel to a vertical direction of extent of the spoiler unit, wherein the main direction of extent is at least substantially perpendicular to a main extension plane of the receiving area for the spring rail, and wherein the main direction of extent is configured to be perpendicular to a motor windshield (which extends in the horizontal direction) when the wiper blade device is in use.
Boland includes the first duct element extends along a main direction of extent (A vertical line extending through the first duct element; The first duct element 11 extends along the vertical direction because it includes a vertical dimension. The claim does not recite the first duct element being parallel to the vertical direction) that is at least substantially parallel to a vertical direction of extent (A vertical line extending through the spoiler unit) of the spoiler unit, wherein the main direction of extent is at least substantially perpendicular to a main extension plane (A horizontal direction plane) of the receiving area for the spring rail, and wherein the main direction of extent is configured to be 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW A HORTON whose telephone number is (571)270-5039. The examiner can normally be reached Monday - Friday 6:30 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M. Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW A HORTON/Primary Examiner, Art Unit 3723